Ko

lan

aN

 

    

JOHN L. BURRIS, Esq., SBN 69888 JUL OF 2016

BEN NISENBAUM, Esq., SBN 250055 CLERK, US DISTRIST COURT
MELISSA C. NOLD, Esq., SBN 301378 EASTERN DISTRICT CF CALIFORNI
PATRICK M. BUELNA, Esq., SBN 317043 BY. pay aeggete tf.

 

LAW OFFICES OF JOHN L. BURRIS

Airport Corporate Center

7677 Oakport Street, Suite 1120

Oakland, California 94621

Telephone: (510) 839-5200 Facsimile: (510) 839-3882
John. Burris‘@johnburrislaw.cam
BNisenbaum@gmail.com

Mclissa.Nold@johnburrislaw.com
Patrick. Buelna@johnburrislaw.com

Attarneys for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, et al., Case No.: 2:17-cv-02311-JAM-DB

PETITION TO JENNIFER
HERNANDEZ AS MINOR H.E.’S
GUARDIAN AD LITEM AND TO
COMPROMISE MINOR H.E.’S
CLAIMS

Plaintiffs,
Me

CITY OF SACRAMENTO, et al.,

Defendants. Honorable Judge John A. Mendez

 

Petitioner JENNIFER HERNANDEZ respectfully represents and

requesls:

I. Petitioner JENNIFER HERNANDEZ is biological mother and

caretaker of minor Plaintiff UIE.

 

 

 
 

2. Minor Plaintiff has causes of action against the named defendants
herein on which a lawsuit was brought in this court for violation of civil rights

under Federal and State statutes.

3. Minor Plaintiffs causes of action arise out of the March 6, 2017
incident wherein named Defendants chased unarmed John Hernandez from the
front of a convenicnee store into a hospital hallways, beat, tased and asphyxiated
him. The minor Plaintiff H.E. sustained the damages described in the operative
Complaint, tncluding the loss of her familial relationship to her father. There are

no outstanding liens or loans related to this incident.

4. No previous petition for appotniment of guardian ad litem with

respect to the Minor has been filed in this matter.

5. Petitioner is willing to serve as the Minor’s Guardian Ad Litem as
denoted above. Petitioner is fully competent to understand and pratect the rights

of the Minar.

6. Plaintiff John Hernandez and Plaintiff H.E. reached have reached a
global settlement in this matter in the amount of $5,200,000.00 for the two
plaintiffs. The partics agreed amongst themselves ta apportion the settlement as
follows: $5.000,000 for John Hernandez for his tnjuri¢s and future medical costs:
and, $200,000 for Plaintiff HI.E."s lass of her familial relationship with her
father, John Hernandez. Jennifer Hernandez as guardian ad litem for ILE.
approved of this setthkement and apportionment, Minor Plaintiff H.E.°s shares
will be structured as set forth below.

Plaintiff H.E.: $ 200.000.00

Attorncys fees (25%): $ -50,000.00

 

 

 

 
bo

 

 

Plainitff H.F.*s net recovery $150,000.00

7. From the net recovery $100,000 will be placed in a structured
settlement account. (See attached as Exhibit A}. he remaining $ 50,000.00 shall
be placed in separate interest-bearing blocked trust at an FDIC insured banking
institution for the benefit of Minor Plaintiff JIE. Every year on her father’s
birthday, February 10. there will be disbursed $3.000 to Plaintiff I.E. from the
blocked account. Plaintiff is 10 years old now, so over the next 7 years
approximately $21,000 will be disbursed. The remaining balance in the blocked

account shall be payable to Minor Plaintiff H.F. on her 18" birthday.

8. This petition was prepared by the Law Offices of John L. Burris,
John Burris, Ben Nisenbaum,. Melissa Nold and Patrick Buelna the lead
counsels representing plaintiffs in this action. John L. Burris, Esq., Ben
Nisenbaum, Esq., Melissa C. Noid, and Patrick M. Buelna, Esq. hereby
represent to the Court that they became involved in this case at the request of
plaintiffs, and have not received, and do nol expect to reecive any
compensation for their services in connection with this action fram any person
other than the parties whom they represent in this action. The Counscls of
Record for Plaintiff have reviewed and recommend this settlement and

appointment as well.

9. Petitioners and their counsel have made a careful and diligent
inquiry and investigation to ascertain the facts relating to the subject incidents,
the responsibility therefore, and the nature and extent of injury to the minor
plaintiff, and fully understand that if the compromise herein proposed is

approved by the Court and is consummated. said minor plaintiff will be forever

barred and prevented from scecking any further recovery of compensation as

 

 

 
 

 

against defendants City of Sacramento, et al., in this action, even if said
minor’s losses and injuries might in the future prove to be more scrious than

they are now thought to be.

10. = Petitioner recommends this compromise settlement to the Court as

being fair. reasonable, and in the best interests of said minor plaintiff.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 1. 2019 THE LAW OFFICES OF JOHN CL. BURRIS

is/ Ben Nisenbaum
Ben Nisenbaum
Attorneys for Plaintiffs

 

 

 
 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, ct al., CASE NO.: 2:17-cv-02311-JAM-DB

Plaintiffs, PLAINTIFFS pRorocen] ORDER TO
APPOINT JENNIFER HERNDANEZ AS
GUARDIAN AD LITEM AND APPROVE
MINOR H.E.'S COMPROMISE

CITY OF SACRAMENTO, et al.
Honorable Judge John A. Mendez

Defendants.

 

 

 

 

[PROPOSED] ORDER

The petition af JENNIFER HERNDANDEZ ("Petitioner") for
appointment of Guardian ad litem and for the appraval of the proposed
compromise of minor H.E. (date of birth 2002) claim against defendants CITY
OF SACRAMENTO, et al.. (hereinafter collectively referred to as “Payors").
Upon the evidence introduced, the court finds that the facts set forth in said
petition are correct and that it is in the best interests of the Minor that said
claim be compromised and settled for the amount stated in the petition and that
the proceeds of such settlement be paid, distributed, and deposited in the

manner hereinafter specifically provided.

IT (S THEREFORE ORDERED:

A. JENNIFER HERNANDEZ is hereby appointed Guardian Ad
Litem to prosecute and compromise the claims of Minars II.L. in
this action.

B. That Payars will issue checks in the total amount of $200,000.00
(lwo Hundred Thousand Dollars and Zero Cents) to settle the
claims of the Plaintiff H.E.. That Plaintiff JIE. will receive an
apportionment of $200,000 of the total settlement consistent with
the parties’ agreement between themselves.

 

 
tH

 

 

C. Upon court approval, the Law Offices of John L. Burris shall
disburse the settlement praceeds as follows:

The Court hereby approves the Petition to Compromise Minor
H.£., and orders as follows:
l, Payment of Fees and Expenses on Behalf of Minor, K.J.C.
a. Attorney's fees payable to the Law Offices of John L. Burris:

$50,000.00.

2. Balance

From the net recovery $100,000 will be placed in a structured settlement
account. (See attached as Exhibit A). The remaining $ 50,000.00 shall be placed
in separate interest-bearing blocked trust at an FDIC insured banking institution
for the benefit of Minor Plaintiff HE. Every year on her father’s birthday,
February 10, there will be disbursed $3,000 to Plaintiff H.F. fram the blacked
account. Plaintiff is 10 years old now, so over the next 7 years approximately
$21,000 will be disbursed. The remaining balance in the blacked account shall

be payable to Minor Plaintiff H.E. on her 18" birthday.

arep.culy §, 40/7 Ged) Nerd

PONORABLE J Nerd, A. MENDEZ
HO it fron States District Court Judge

 

 

 
EXHIBIT A

 

 

 
 

 

mobert W, Johnson & Associaies

 

FORMATO FCONGINMISTS

May 29, 2019

Mr. Ben Nisenbaum

Law Offices of John L. Burris
Airport Corporate Centre

7677 Oakport Street, Suite 1120
Oakland, CA 94621

Re: Hayden Hernandez Structured Settlement Propasals

Dear Mr. Nisenbaum:
| would like to congratulate you and Mr. Burris on settling the John Hernandez maiter.

Pursuant to your request, please find attached the preliminary structured settlement
Proposals for Hayden Hernandez.

The Proposals consist of the following payouts:

¢ College fund with lump sum payments at ages 18, 22 and 25
e Monthly stipend fram ages 22 to 30 with lump sum payments at ages 18, 22 and 25
e Lump sum payments at ages 18, 22, 25 and 30

1 am using Metropolitan Life (A.M. Best rating of A+/XV) for these Proposals. The
Proposals uses a purchase date of August 1. 2019 and a premium cost of $100,000. |
am also including the tax equivalent yield assuming a 28% tax bracket.

Please see Proposals below:

4984 1 Camino Real = Suite 216 - Los Altos, CA 94022 ° BOO / 341-7455 + a50 / 494-2213 = Raw 650 / 494-2434

Website: wwwirwja.com

 

 

 
Re: Hayden Hernandez Structured Settlement Proposals

 

 

 

Page 2 of 3
Guaranteed Expected
Payout Payout
Proposal |: College Fund & Lump Sum Pmts
$15,000.00 payable annually, guaranteed
for 4 years beginning 5/29/2027, with the last
guaranteed payment on 5/29/2030. $ 60,000 $ 60,000
Guaranteed Lump Sum of $10,000 at age 18 $ 10,000 $ 10,000
Guaranteed Lump Sum of $25,000 at age 22 $ 25,000 $ 25,000
Guaranteed Lump Sum of $45,662 at age 25 $ 45,662 $ 45.662
Totals $140,662 $140,662
Internal Rate of Return: 3.05%
Tax Equivalent Yield: 4.24%
Proposal Il: Monthly Stipend & Lump Sum Pmts
5750.00 payable monthly, guaranteed for 8 years
beginning 5/29/2031, with the last guaranteed
payment on 4/29/2039. $ 72,000 $ 72,000
Guaranteed Lump Sum of $10,000 at age 18 $ 16,000 $ 16,000
Guaranteed Lump Sum of $25,000 at age 22 § 25,000 $ 25,600
Guaranteed Lump Sum of $49,973 at age 25 $ 49.973 $ 49.973
Totals $156,973 $156,973

Internal Rate of Return: 3.22%
Tax Equivaient Yield: 4.47%

 
Re: Hayden Hernandez Structured Settlement Proposals
Page 3 of 3

Proposal Ill: Lump Sum Payments

Guaranteed Lump Sum of $10,000 at age 18 $ 10,000 9 10,000
Guaranteed Lump Sum of $25,000 at age 22 $ 25,000 § 25,000
Guaranteed Lump Sum of $50,000 at age 25 $ 50,000 $ 50,000
Guaranteed Lump Sum of $84,559 at age 30 $ 84 559 $ 84,559

Totals $169,559 $169,559

Internal Rate of Return. 3.31%
Tax Equivalent Yield: 4.60%

A structured settlement provides a unique opportunity to receive an award and any
interest earned tax-free. They also can provide the following benefits:

Unlimited payment options

Lifetime payments

Guaranteed payment option

Avoids dissipation

No ongaing management fees

Judgment proof

Insurance carriers with financial strength ratings of At or better
Insurance carriers with 50 to 150 years of investment experience

Please note that these are preliminary proposals to hopefully give you an idea what
makes most sense for Hayden. Once you have an idea on the direction you would like
to take, | will perform a fuit market survey. This allows the carriers to compete far your
business and hopefully can enhance your payouts.

Structured settlements are subject to changes in financial markets. This analysis shows
the cost of your settlement on 5/29/2019. Structured settlement quotes are often good
for 5 to 10 days, even though they cannot be guaranteed until they are locked in. Please
feel free to contact me with any questions or if you would like to see additional proposals.
Thank you.

Sincerely,

Horacie Lieverine
CA Insurance License No. 0C 04363

 

 

 
MetLife Settlement Planners, Inc.

8841 Williamson Drive
Ste. 30
Elk Groive, Catilornia 95624

ws

Settlement Proposal for: Hayden Hernandez (Coliege Fund & LS)

 

 

 

 

 

Owner State : Delaware (0.00% tax} Quote Date: 05/29/3019

Rate Series: RB190401 Purchase Date: 08/01/2019

Rates Effective: 4/01/2019 Expiration Date: 06/05/2019

Case ‘lype: Assigned

(For : Hayden Hernandez oe Ferale, Date of Birth: 05/29/2009, Age: 10
Guaranteed Expected

Benefit Description Benefit _ Benefit — Cost

« College Fund *
Period Certain Annuity - $15,000.00 payable annually,
guaranteed for 4 year(s), beginning on 05/29/2027 at age 18,

 

 

 

 

 

with the last guaranteed payment on 05/29/2030 at age 21. $60,000.00 $66,000.00 $45,696.75
«Age {8
Guaranieed Lump Sum - $16,000.00 paid on 05/29/2027. $10,000.00 $10,000.00 $8,063.40
» Age 22+
Guaranteed Lump Sum - $245,000.00 paid on 05/29/2031, $25,000.00 $25,000.00 $17,298.50
“Age ds «
Guaranteed Lump Sum - $43,662.14 paid on 05/29/2034, $45,662.14 $45,662.14 $28,191.34
Subtotal For: Hayden Hernandez |... ee $140,662.14 $140,662.14 $99,250.00
SUMMARY INFORMATION
Guaranteed Expected
Benefit Benefit Cosi IRR
ANNLITY COST ooo ccc cc cccceceteseateasesseseasaecesseeeees $99,250.00
Assignment VEC oo eee 750.00
TOTAL ANNULTY COST Wi PEES ocean $140,062 $140.662 $100,006.08 3.05%
Case IRR 3.05%

 

 

 

The life expectancy used for this quote assumes an average fife expectancy for all persons of the ape illustrated The life expectancy is based an
standard actuarial assumptions.

Quate 1: flavdeu Hernandey (College Fund & L&y May 29, 2019 : Settlement Pianners, Tae
Prepared by: Richard 3ishup Page | of t MetLife Version v10.00'¢10.G0

 

 
MetLife Settlement Planners, Inc.
8841 Williamson Drive

Ste. 30

Lilk Geoive, California 95624

 

Settlement Proposal for: Hayden Hernandez (Monthly Stipend & LS)

 

 

 

 

Owner State ; Delaware (0.60% tax) Quote Mate: 05/29/2019

Rate Series: RB1I90401 Purchase Date: 08/01/2019

Rates Effective: O4/01L2019 Expiration Date: 6/05/2019

Case Type: Assigned

lor: (Hayden Hernandez - Female, Date of Birth: 05/29/2009, Age: 16
Guaranteed Expected

Benefit Description Benefit Benefit Cost

- Monthly Stipend «

Period Certain Anouity - $750.00 payable monthly, guaranteed
for 8 year(s), bevinning on 05/29/2031 at age 22, with the last

 

 

 

guaraniced payment on 04/29/2039 at age 29. $72,000.00 $72,000.00 $43,035.25
“Age [8°
Guaranteed Lump Sum - $10,000.00 paid on 05/29/2027 $10,000.00 $10,000.00 $8,063.40
+ Ape 22+
Guaranteed Lump Sam - $25,000.00 paid on 05/29/2031. $25,000.00 $25,000.00 $17,298.50
Age 25s
Guaranteed Lip Sum - $49,973.03 paid on 04/29/9034. $49,973.03 $49,973.03 $30,852.85
Subtotal For: Hayden Plermamdez oo... eects $146,973.03 $156,973.03 $99,250.00
SUMMARY INFORMATION |
Guaranteed Expected
Benefit Benefit Cost {RR
ANNUITY COST hoc cccccceccscccanacctcaescesatetcavesesesevesentraceess $99,250.00
Assipmment Fee... cece cate nee teed eeeeeeacsatsateeeieneet tests cseeteneceeeee tate $756.00
TOTAL ANNUITY COST Wi FEES |... be saeiteecceeeee cents nantes $156,973 $156,973 $100,000.00 3.22%
Case IRR 3.22%

 

 

 

The life expectancy uxed for this quote assumes an average life expectancy for all persons of tha age illustrated The itfe expectancy is based an
standard actuarial assumptions.

 

Quote 1: Hayden Hermandez (Monthiv Stipend & LS} May 24. 2019 Setlement Planners, ine
Prepared by Richard Bishop Puge | ofl Mel ife Version v Ed.00/r 10.06

 

 

 
« MetLife Settlement Planners, inc.

4984 El Camino Real, Suite 210
Los Altos, California 94022

 

 

 

 

 

 

 

 

 

 

 

 

(650)494-24 [3
Settlement Proposal for: Hayden Hernandez (LS)
Owner State : Delaware (6.00% tax) Quote Date: 05/29/2019
Rate Series: RA190404 Purchase Mate: 08/01/2019
Rates Effective: 94/01/2019 Expiration Date: 06/03/2019
Case Type: Assumed
Foe: Mavden Uernandez 7 ee ~ Femaie, Date of Birth: oS202009, Ape: 1H
Guarauteed Expected
Benefit Description Benefit Benefit Cost
Age [Ke
Guarantecd Lamp Sum - $10,000.00 paid on 05/29/2027. $10,000.00 $10,000.00 $8,063.40
Age 22
Guaranteed Lump Sum - $25,000.00 paid on 65/29/2031 $25,000.00 $25,000.00 $17,298.80
* Ape 15
Guaranteed Lump Sum - $50,000.00 paid on 05/29/2034. $50,000.00 $50,000.06 $20,869.50
* Ave 30 -
Cuaranteed Lump Sum - $84,559.11 paid on 05/29/2039. $84,559.11 $84,559.11 $43,018.66
Subtotal For: Hayden Hernandez 0.000000. eects: $169,559.11 $169,559.11 $99,250.00
SUMMARY INFORMATION _
Guaranteed Expected
| Benefit _ Benefit _ Cost RR
| ANNUITY COST. cei tec teenetntgtecees $99,250.00
Assigmment Pee occ ccccccccccccccescsecteces ee ss teessecvtcestvnnenenesncean $750.00
| TOTAL ANNUITY COST Wi FEES oe 4169559 $169,559 $100,600.00 3.31% |

Case GRIT Bite

 

The life expectancy used for this quote assumes an average life expectancy for all persons of the age illustrated. The life expectuncy is based on
steadard actuarial assumptians.

this quaie is pre-approved by MerLife even though the normal guidelines ave not satisfied.

me 7: flavcen Gormandes (5) - May 29, 2019 . Setlemen: Planers, Orc.
Page | of 1 MetLife Version vi @.00/i0,

    

Prepared by. Horacio Llevering

 

 
